In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated June 29, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff failed to raise a triable issue of fact in response to the defendants’ prima facie showing that they did not create or have actual or constructive notice of the alleged dangerous condition on the pathway where the plaintiff tripped and fell (see Thomas v Phillips, 246 AD2d 531 [1998]). Crane, J.P., Luciano, Rivera and Lunn, JJ., concur.